DETAILED ACTION
      Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
2.	Acknowledgment is made of the present application claims a priority to Japanese Patent Application No. 2019-044190 filed on March 11, 2019. 

Application Status
3.	Acknowledgment is made of Applicant’s submission of the present application, dated March 5, 2020, claims 1-20 are pending. This communication is considered fully responsive and sets forth below. 

Information Disclosure Statement
4.	Acknowledgment is made of Applicant’s submission of information disclosure statement (IDS), dated on March 5, 2020 and April 6, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
5.	The drawings are objected to because of the following informalities:
Regarding FIG. 5, the part of the figure presents as follows:

    PNG
    media_image1.png
    352
    353
    media_image1.png
    Greyscale
 

The examiner objects the usage of acronym “LSB” as shown for the vertical axis in FIG. 5, and suggests to add a note to include its meaning, e.g., Least Significant Bit (LSB).
Similar objection applies to the usage of “MSB” as well.
6.	Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

9.	Claim 18 rejected under 35 U.S.C. 102(b) as being anticipated by Cella et al. (US 2019/0121338).
Regarding claim 18, Cella et al. teach the trained model (paragraphs [0239] lines 1-18 & [0944] lines 1-14; Examiner’s Note: machine learning/trained model, e.g., Machine Learning System 122 depicted in FIG. 6 of the prior art teaches the limitation of “trained model” in the instant application) comprising: 
a neural network (paragraph [0942] lines 1-12; Examiner’s Note: a neural network having multiple layers in the prior art teaches the limitation of “a neural network” in the instant application); and 
for each layer included in the neural network (paragraph [0944] lines 1-14; Examiner’s Note: the layers, e.g., input layer, hidden layer and output layer, included in the neural network in the prior art teaches the limitation of “each layer included in the neural network” in the instant application), 
a first control signal which defines first compression processing on feature plane data of the layer (paragraph [0950] lines 20-37; Examiner’s Note: the configurations for handling/controlling different types of inputs in the prior art teaches the control signals in the prior art, such as a configuration for handling/controlling a first type of inputs teaches the limitation of “a first control signal;” a dedicated processor for compressing a first type of data through the input layer in the prior art teaches the limitation of “first compression processing on feature plane data of the layer;” in fact, the configuration information regards to a dedicated processor for compressing a first type of data through the input layer in the prior art teaches the limitation of “a first control signal which defines first compression processing on feature plane data of the layer” in the instant application), which is performed during calculation processing using the neural network (paragraph [0950] lines 20-28; Examiner’s Note: performing calculation on input data to provide output in the prior art teaches the limitation of “which is performed during calculation processing using the neural network” in the instant application), and 
a second control signal which defines second compression processing on the feature plane data of the layer (paragraph [0950] lines 20-37; Examiner’s Note: the configurations for handling/controlling different types of inputs in the prior art teaches the control signals in the prior art, such as a configuration for handling/controlling a second type of inputs teaches the limitation of “a second control signal;” a dedicated processor for compressing a first type of data through the input layer in the prior art teaches the limitation of “second compression processing on feature plane data of the layer;” in fact, the configuration information regards to a dedicated processor for compressing a second type of data through the input layer in the prior art teaches the limitation of “a second control signal which defines second compression processing on feature plane data of the layer” in the instant application), which is performed during calculation processing using the neural network (paragraph [0950] lines 20-28; Examiner’s Note: performing calculation on input data to provide output in the prior art teaches the limitation of “which is performed during calculation processing using the neural network” in the instant application), 
wherein a type of processing of the second compression processing is different from the first compression processing (paragraph [1540] lines 27-47; Examiner’s Note: different compressions, e.g., lossy compression and lossless compression in the prior art teach the limitation of “the first compression” and “the second compression,” individually; in fact, processing different types of compressions, e.g., lossy compression and lossless compression, in the prior art teaches the limitation of “a type of processing of the second compression processing is different from the first compression processing” in the instant application). 
Allowable Subject Matter
10.	Claims 1-17, 19, and 20 are allowed. 
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Cella et al. (US 2019/0121338) and Yoshizawa et al. (US 5,142,666) are generally directed to various aspects of a method for data collection in an industrial environment,  that includes a data collector to route analog signals from a plurality of analog sensor inputs to a plurality of output channels of in accordance with a first routing scheme and a controller configured to adjust the routing scheme to a second routing scheme, the first routing scheme may include providing at least two of the plurality of analog sensor inputs at one of the plurality of output channels and the second routing scheme may include providing at least one of the at least two of the plurality of analog sensor inputs to a different one of the plurality of output channels; a learning system in a neuron computer that includes a neural network for receiving an analog signal from a first analog bus through an analog input port in a time divisional manner and performing a sum-of-the-products operation, and outputting an analog output signal to a second analog bus, wherein a control pattern memory stores a pattern of a signal for controlling the neural network, a sequencer produces an address of the control pattern memory and a weight memory, the weight memory stores weight data of the neural network, a digital control unit controls the neural network, control pattern memory, sequencer, and weight memory, and executes a learning algorithm, and the learning system further includes an input control unit provided on the input side of the neural network for selecting an input signal for executing the learning algorithm input from the digital control unit or an analog input signal input from the analog input port.
However, in consideration of the claim limitations and the information disclosure statement submitted on March 5, 2020 and April 6, 2020, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“output a first control signal corresponding to the layer for controlling first compression processing and a second control signal corresponding to the layer for controlling second compression processing;” and “perform the second compression processing corresponding to the second control signal on the feature plane data after the first compression processing, wherein a type of processing of the second compression processing is different from the first compression processing,” as specified in claim 1.
Similar limitations are included in claims 19 and 20 
Dependent claims 2-17 are also allowable for incorporating the features recited in the independent claim.
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Jha (US 2021/0357741) is cited to show a method for processing detected signals at a detector using a processor, a set of data is converted into a compressed set of data using a compressive sensing component controlled via a processor, the compressed set of data is transformed into a vector and the vector is filtered using a machine learning component controlled via the processor, the filtered vector is encrypted using an encryption component controlled via the processor, and the filtered vector is integrity protected using an integrity protection component controlled via the processor;
Cella et al. (US 2019/0121338) is cited to show a method for data collection in an industrial environment,  that includes a data collector to route analog signals from a plurality of analog sensor inputs to a plurality of output channels of in accordance with a first routing scheme and a controller configured to adjust the routing scheme to a second routing scheme, the first routing scheme may include providing at least two of the plurality of analog sensor inputs at one of the plurality of output channels and the second routing scheme may include providing at least one of the at least two of the plurality of analog sensor inputs to a different one of the plurality of output channels;
Discenzo et al. (US 7,539,549) is cited to show a controlling and diagnosing system, wherein the diagnostics system employs a neural network and an expert system in order to assess the system according to attributes associated therewith;
Yoshizawa et al. (US 5,142,666) is generally directed to various aspects of a learning system in a neuron computer that includes a neural network for receiving an analog signal from a first analog bus through an analog input port in a time divisional manner and performing a sum-of-the-products operation, and outputting an analog output signal to a second analog bus, wherein a control pattern memory stores a pattern of a signal for controlling the neural network, a sequencer produces an address of the control pattern memory and a weight memory, the weight memory stores weight data of the neural network, a digital control unit controls the neural network, control pattern memory, sequencer, and weight memory, and executes a learning algorithm, and the learning system further includes an input control unit provided on the input side of the neural network for selecting an input signal for executing the learning algorithm input from the digital control unit or an analog input signal input from the analog input port; 
Vasseur et al. (US 2013/0022083) is cited to show sub-slotting to improve packet success rate in carrier sense multiple access networks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672. The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/WEI ZHAO/           Primary Examiner, Art Unit 2473